827 F.2d 1400
107 Lab.Cas.  P 10,224
INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 1186,Petitioner-Appellant,v.PACIFIC ELECTRICAL CONTRACTORS ASSOCIATION, Respondent-Appellee.
No. 86-2443.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 13, 1987.Decided Sept. 17, 1987.

Sean Kim, Honolulu, Hawaii, for petitioner-appellant.
Jeffrey S. Harris, Honolulu, Hawaii, for respondent-appellee.
Appeal from the United States District Court for the District of Hawaii;  Martin Pence, Senior District Judge, Presiding.
Before CHAMBERS, GOODWIN and TANG, Circuit Judges.
ORDER
TANG, Circuit Judge:


1
The decision of the district court is VACATED in light of this court's decision in Kim v. Fujikawa, 827 F.2d 1401 (9th Cir.1987).  The case is REMANDED to the district court for entry of an order dismissing the petition to compel arbitration and for appointment of an arbitrator for reason of failure of the petitioner to exhaust the administrative remedies provided for in the PECA-IBEW Health and Welfare Fund Declaration of Trust Agreement.


2
VACATED and REMANDED.